896 F.2d 1366Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bernard Thomas CHURCH, Plaintiff-Apellant,v.F.L. BOGART;  R.N.;  H.L. Thomas, Jr., Defendants-Appellees.
No. 89-6776.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 31, 1989.Decided:  Feb. 14, 1990.

Bernard Thomas Church, appellant pro se.
Edward Meade Bacon, McGuire, Woods, Battle & Boothe;  Richard Francis Gorman, III, Office of the Attorney General of Virginia, for appellees.
Before PHILLIPS and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Bernard Thomas Church appeals from the magistrate's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Church v. Bogart, C/A No. 89-601-R (W.D.Va.July 24, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.